UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7569


KINGDAWUD MUJAHID BURGESS,

                Plaintiff - Appellant,

          v.

AARON R. YBARRA, Agent; THE UNITED STATES OF AMERICA THROUGH
THE BUREAU OF ALCOHOL TOBACCO AND FIREARMS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00120-GBL-TCB)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kingdawud Mujahid Burgess, Appellant Pro Se. Yiris E. Cornwall,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kingdawud Mujahid Burgess appeals the district court's

order denying his motion to reconsider the court’s earlier order

dismissing    his    action    without     prejudice        based    on    Burgess’

failure to comply with court orders to provide notification of

his   transfer,     release,   or     relocation,      or     risk    involuntary

dismissal pursuant to Fed. R. Civ. P. 41(b).                  We have reviewed

the record and find no reversible error.            Accordingly, we affirm

on the reasoning of the district court.             Burgess v. Ybarra, No.

1:08-cv-00120-GBL-TCB (E.D. Va. July 24, 2009).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials     before      the       court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                       2